The petitioner John W. Narducci, Jr.’s petition for certification for appeal from the Appellate Court, 50 Conn. App. 421 (AC 17296), is granted, limited to the following issues:
“1. Whether a department of correction administrative directive is an ex post facto law when applied to an inmate so as to make him ineligible to earn statutory good time reductions in his sentence that he had previously been eligible to earn under General Statutes § 18-7a (c)?
“2. Whether the respondent violated General Statutes § 18-7a (c) by denying the petitioner monthly good time credits beginning in July, 1994, without first holding a hearing to determine whether in each given month the petitioner had earned good time credits by good conduct and obedience to the rules established for the service of his sentence?
*951The Supreme Court docket number is SC 16053.
Timothy H. Everett, in support of the petition.
Decided December 21, 1998
“3. Whether the respondent has the statutory authority to adopt and enforce an administrative rule that declares an inmate in administrative segregation categorically ineligible to earn statutory good time credits that would otherwise apply to the service of his sentence under General Statutes § 18-7a (c)?
“4. Whether the respondent has denied the petitioner due process of law by holding him categorically ineligible to earn good time credits as long as he remains in administrative segregation even though he was placed in administrative segregation following a classification hearing that took place before the respondent adopted the rule that now excludes inmates in administrative segregation from earning good time reductions?”